Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 11/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent # 10,810,629 and 10,825,056 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant. Specifically, the prior art fails to disclose:
“A method comprising: 
receiving, at a client device, a client feed comprising media content from a source device;
generating, by the client device, at least one client fingerprint for at least one segment of the received client feed; 
sending a synchronization message comprising the at least one client fingerprint from the client device to a server device, wherein the server device is configured to identify a corresponding at least one server fingerprint generated by the server device for a corresponding segment of a server feed that matches the at least one client fingerprint; 
receiving, at the client device, a synchronization response from the server device, the synchronization response comprising: 

an upcoming server time for an upcoming segment to be replaced; and 
determining, by the client device, a replacement time of the client feed for the segment to be replaced based on at least the upcoming server time and the time difference; and 
replacing, by the client device, the segment to be replaced in the client feed with a replacement advertisement at the replacement time” as in claim 23 and independent claims 30 and 36.
Claims 23-41 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YASSIN ALATA/
Primary Examiner, Art Unit 2426